Dillon, Ch. J.
i. contracts: meits/ae-111" fenses. Respecting contracts under seal, the common law, except in certain special cases, conclusively presumes a consideration. It will betaken as Uue that the instrument in suit is a sealed instrument, and that the common law as to sealed instruments prevails in the State of Maryland, in which the note was executed and where the parties thereto resided at the time. Under the averments of the petition, the defense of want of consideration would not have been a good plea had the plaintiff brought suit against the defendant in the State of Maryland. Such is the basis of the plaintiff’s premises, and its correctness will not be controverted by us. But the plaintiff has brought his action in the courts of Iowa, and must be content with such remedies as the laws of this State give him. By statute (Rev. ch. T6) the important distinction which the common law made between simple contracts and those under seal is abolished. In this country that distinction had ceased to have any philosophy or reason *253to support it. Hence the legislature enacted that “ the addition of a private seal to an instrument of writing should not affect its character in any respect,” and that “the want or failure, in whole or in part, of the consideration of a written contract may be shown as a defense,” etc.
Under this statute, want of consideration is inquirable into and is a good defense. The statute is broad, and does not except the cases of instruments executed in other States. It professes to apply to all instruments made after its passage, and it does apply to all such, whether made in this State or elsewhere, if they are sought to be enforced here.
3 _Iawof forum. This statute was in force at and before the time the note in suit was executed. As to the right of the legislature to change the common law rule no question can be made. The wisdom of the change in this particular is apparent. Certain it is that the legislature has declared in terms that the defense set up is available to the defendant. The plaintiff must take such remedy as our laws afford him. He has not a vested right in the-courts of other States to all the common law incidents of contracts, provided the obligation of the contract be not impaired.
Bespecting what shall be good defenses to actions in this State, its courts must administer its own laws and not those of other States. The common law rules do not so inhere in the contract as to have the portable quality ascribed to them by the plaintiff’s counsel, much less can they operate to override the plain declaration of the legislative will.
s. —remedy: constitutional law. Our act of the legislature, allowing the defense of want of consideration to be pleaded to all actions on subsequent sealed contracts, is a matter relating to the _ __ . , ,, 77. .. * remedy, and does not impair the obiiganon oí *254the contract within the meaning of the authoritative adjudications of the Supreme Court of the United States. Sturgis v. Crowninshield, 4 Wheat. 122; Ogden v. Saunders, 11 id. 213. See Hawley v. Hunt, ante, 183, and cases cited.
Cases standing upon the same principle as the one before us have been frequently decided. United States v. Donnally, 8 Pet. (U. S.) 361, 373; Warren v. Lynch, 5. Johns. 239; Andrews v. Harriot, 4 Cow. 508; Thrasher v. Everhart, 3 Gill. & Johns. 234; Douglas v. Oldham, 6 N. H. 150. Affirmed.